United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF COMMERCE,
CORPORATE ANALYSIS BRANCH,
Suitland, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-317
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 18 and August 25, 2006 merit decisions denying her request for
authorization of right total knee replacement surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly denied her request for authorization of right total
knee replacement surgery on the grounds that it was not necessary to treat her May 16, 2002
employment injury.
FACTUAL HISTORY
On May 16, 2006 appellant, then a 39-year-old records control assistant, filed a traumatic
injury claim (file number 252014126) alleging that she sustained a right knee injury on that date
when she struck her right knee on a metal trash can. She stopped work on May 16, 2006. The

Office accepted that appellant sustained a right knee contusion and an aggravation of a
preexisting right lateral tibial plateau fracture and paid compensation for periods of total
disability. Appellant had sustained a right lateral tibial plateau fracture in April 2001 in a
nonwork-related fall from a horse. At that time, she had reduction surgery with a buttress plate
and screws placed in her right lateral tibial plateau.1
On August 16, 2002 Dr. Stephen D. Webber, an attending Board-certified orthopedic
surgeon, surgically removed the buttress plate and screws from appellant’s right lateral tibial
plateau.2 The procedure was authorized by the Office. On November 26, 2002 Dr. Webber
indicated that x-rays showed that the screw sites where the hardware was removed appeared to
have healed, but noted that appellant continued to complain of pain in her right knee. On
April 25, 2003 Dr. Webber indicated that appellant continued to have residual pain in her right
knee but that her condition had improved such that she could work four hours per day beginning
April 28, 2003 with restrictions on standing, lifting, pushing and pulling.
Appellant returned to work at the employing establishment on April 28, 2003. The
position required her to work four hours per day performing sedentary duties. Appellant
continued to report that she experienced pain in her right knee. On July 8, 2003 Dr. Webber
stated that appellant’s right knee wound was stable with no erythema and that she had minimal
soft tissue swelling in that area. He diagnosed “chronic knee pain secondary to post-traumatic
changes in the lateral compartment of the knee.”
The findings of the August 18, 2003 magnetic resonance imaging (MRI) testing of
appellant’s right knee showed well-aligned post-traumatic changes of the lateral compartment of
the proximal tibial area without notable effusion and meniscal changes that needed “to be
correlated with prior arthroscopic surgery.” On August 26, 2003 Dr. Webber posited that the
findings showed post-traumatic changes of the lateral compartment and indicated that the
structure of the meniscus appeared to be intact. He stated that appellant could increase her work
hours to eight hours per day.3
On June 22, 2004 Dr. Webber stated that appellant’s symptoms were “unchanged from
what they have been” and recommended injections to reduce the pain “from post-traumatic
degenerative changes involving the lateral compartment of the knee.” On January 4, 2005 he
indicated that examination of the right knee revealed no swelling or effusion. On March 18,
2005 appellant sustained a work injury which was accepted for a right knee strain under file
number 252050846. She stopped work on March 18, 2005 and received disability compensation
from the Office.
On June 1, 2005 Dr. William G. Hamilton, an attending Board-certified orthopedic
surgeon, diagnosed “status post lateral plateau fracture with early degenerative arthritis.”
1

Some documents in the record suggest that the fracture occurred in 1999 but it actually occurred in 2001.

2

Dr. Webber described the condition of the knee at the time of the surgery. He stated, “The knee was evaluated
and probed to make sure there was no unstable cartilage and also to make sure there was no degenerative or posttraumatic arthritis. None was noted.”
3

It is unclear whether appellant returned to work for eight hours per day.

2

Dr. Hamilton stated that appellant’s x-rays and examination showed a varus deformity of her
right leg, despite the fact that it had been her right lateral compartment which had fractured and
collapsed. He noted that he would have expected appellant’s right leg to collapse into valgus,
but that she was showing “more signs of a varus pattern.” Dr. Hamilton indicated that
arthroscopy of the right knee might be helpful to debribe the cartilage and diagnose appellant’s
condition. He stated, “Beyond that, I believe the only treatment alternative for her will be a total
knee replacement which I would postpone as long as possible and treat her in the interim with
conservative management.”
On September 20, 2005 Dr. Webber indicated that appellant had reported two apparent
nonwork-related injuries, falling in the shower and being involved in a motor vehicle accident.
He diagnosed post-traumatic arthritis of the right knee. On November 15, 2005 Dr. Webber
stated that appellant eventually might require right knee replacement but that she was too young
to have the procedure performed.
On January 10, 2006 Dr. Webber stated that he had not recommended right knee
arthroplasty due to appellant’s age. Appellant advised him that she wished to go ahead with
knee surgery and that he discussed with her the high risk of such surgery and the possibility that
she would continue to have pain and limitations despite the surgery. Dr. Webber stated,
“Because of the pathology primarily involving the lateral compartment, I would recommend a
uni-compartmental replacement before a total knee arthroplasty, but even the uni-compartmental
replacement would have significant risk because of her age and weight.” He recommended that
appellant receive another medical opinion regarding knee surgery and referred her to
Dr. J. Michael Joly, a Board-certified orthopedic surgeon.
On January 12, 2006 Dr. Joly stated that appellant reported that she suffered from posttraumatic osteoarthritis of the right knee which occurred due to a tibial plateau fracture that took
place in the job in 1999.4 Dr. Joly stated that appellant was 5 feet and 7 inches tall and weighed
291 pounds. He posited that due to her obesity she was a poor candidate for reconstructive
surgery of her knee at any age. He stated, “Furthermore, she is young in this makes her a poor
candidate for knee replacement as well. I emphasized to her that even the best design knee
replacement will wear out more rapidly and [sic] a young person who is morbidly obese.” On
February 22, 2006 Dr. Joseph P. Caruso, an attending Board-certified family practitioner, stated
that appellant was awaiting knee surgery. He indicated that the delay was having an impact on
her diabetes, obesity and hypertension in that she needed to exercise in order to lose weight.
On January 13, 2006 appellant submitted a request for authorization of right total knee
replacement surgery.
On April 3, 2006 Dr. Willie E. Thompson, a Board-certified orthopedic surgeon, who
served as an Office medical adviser, reviewed the medical evidence of record. He stated:
“Dr. Joly’s narrative report of January 12, 2006 specifically states that the patient
suffers post-traumatic arthritis of her right knee as a result of a tibial plateau
fracture that occurred in 1999. Therefore it is clear that the indication for the total
4

The record reveals that the fracture actually occurred in 2001.

3

knee replacement is in no way related to the work injury of August 16, 2002 or
March 18, 2005.”5
In an April 18, 2006 decision, the Office denied appellant’s request for authorization of
right total knee replacement surgery on the grounds that she did not submit sufficient medical
evidence to show that the surgery was necessary to treat an employment-related condition.
On May 16, 2006 appellant requested a review of the written record by an Office hearing
representative. She argued that she had no post-traumatic arthritis at the time of her August 16,
2002 surgery and therefore her continuing right knee problems could not be due to her 2001 fall
from a horse.
On June 23, 2006 Dr. Robert H. Wilson, another Board-certified orthopedic surgeon, who
served as an Office medical adviser, stated that appellant’s right leg and knee problems were
related to her post-traumatic arthritis caused by a tibial plateau fracture that occurred prior to her
accepted claim. Dr. Wilson stated, “Although the proposal of total knee arthroplasty is
medically indicated, under no circumstance is her knee arthritis attributed or exacerbated by the
work-related injury on March 18, 2005. Costs for the surgery should not be covered by this
agency.”
In a decision dated and finalized August 25, 2006, the Office hearing representative
affirmed the April 18, 2006 decision on the grounds that total knee replacement surgery was not
necessary to treat appellant’s May 16, 2002 employment injury. She indicated that the question
of whether total knee replacement surgery was necessary to treat appellant’s March 18, 2005
employment injury was being considered under a separate claim and was not the subject of the
present claim.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances and supplies prescribed or recommended by a qualified physician, which
the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of the monthly compensation.”6 In order to be entitled to
reimbursement of medical expenses, appellant has the burden of establishing that the expenditures
were incurred for treatment of the effects of an employment-related injury or condition.7 Proof of
causal relationship in a case such as this must include supporting rationalized medical evidence.8

5

Appellant sustained a work-related injury on May 16, 2002 rather than on August 16, 2002.

6

5 U.S.C. § 8103.

7

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

8

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

4

ANALYSIS
The Office accepted that on May 16, 2002 appellant sustained a right knee contusion and
an aggravation of a nonwork-related right lateral tibial plateau fracture which occurred in 2001.
The Office authorized the surgical removal of hardware from her 2001 right knee surgery. On
January 13, 2006 appellant submitted a request for authorization of right total knee replacement
surgery. The Office denied appellant’s request on the grounds that she did not submit medical
evidence showing that total knee replacement surgery was necessary to treat her May 16, 2002
employment injury.9
The Board finds that appellant did not submit sufficient medical evidence to show that
total knee replacement surgery was necessary to treat her May 16, 2002 employment injury. In
fact, most of the medical evidence from appellant’s attending physicians indicates that she is not
a good candidate for total knee replacement surgery.
On June 1, 2005 Dr. Hamilton, an attending Board-certified orthopedic surgeon,
diagnosed “status post lateral plateau fracture with early degenerative arthritis.” He indicated
that arthroscopy of the right knee might be helpful to debribe the cartilage and diagnose
appellant’s condition and stated, “Beyond that, I believe the only treatment alternative for her
will be a total knee replacement which I would postpone as long as possible and treat her in the
interim with conservative management.” Dr. Hamilton provided no opinion that appellant
currently needed a total knee replacement or that such an operation was needed to treat the
effects of her May 16, 2002 employment injury.
On November 15, 2005 Dr. Webber, an attending Board-certified orthopedic surgeon,
stated that appellant eventually might require right knee replacement but that she was too young
to have the procedure performed. On January 10, 2006 Dr. Webber stated that he had not
recommended right knee arthroplasty due to appellant’s age. While he indicated that appellant
might undergo a uni-compartmental knee replacement before a total knee arthroplasty, he
emphasized the significant risk, due to appellant’s age and weight, of even such a limited
procedure. Dr. Webber provided no opinion that appellant currently required right total knee
replacement surgery to treat her May 16, 2002 employment injury.
On January 12, 2006 Dr. Joly, an attending Board-certified orthopedic surgeon, stated
that appellant was 5 feet and 7 inches tall and weighed 291 pounds and posited that due to her
obesity she was a poor candidate for reconstructive surgery of her knee at any age. He noted,
“Furthermore, she is young in [sic] this makes her a poor candidate for knee replacement as well.
I emphasize to her that even the best design knee replacement will wear out more rapidly and
[sic] a young person who is morbidly obese.” On February 22, 2006 Dr. Caruso, an attending
Board-certified family practitioner, stated that appellant was awaiting knee surgery and indicated
that the delay was having an impact on her diabetes, obesity and hypertension. However, he did
not specify the type of knee surgery appellant was awaiting or indicate that it was needed to treat
her May 16, 2002 employment injury.
9

The Board notes that the question of whether total knee replacement surgery is necessary to treat appellant’s
March 18, 2005 employment injury, a right knee sprain, is being considered under a separate claim and is not the
subject of the present claim.

5

The medical evidence from two Office medical advisers provides no indication that
appellant requires right total knee replacement surgery to treat her May 16, 2002 employment
injury. On April 3, 2006 Dr. Thompson, a Board-certified orthopedic surgeon, expressed the
opinion that the January 12, 2006 report of Dr. Joly showed that appellant’s need for a right total
knee replacement was due to a nonwork-related condition rather than an accepted employment
injury. On June 23, 2006 Dr. Wilson, a Board-certified orthopedic surgeon, suggested that
appellant should have a right total knee replacement, but posited that it was needed to treat a
nonwork-related condition rather than an accepted employment injury.
Appellant argued that she had no post-traumatic arthritis at the time of her August 16,
2002 surgery and therefore her continuing right knee problems could not be due to her 2001 fall
from a horse. However, the mere fact that appellant might not have exhibited post-traumatic
arthritis in 2001 does not lend any credence to her argument that her requested right knee
replacement in 2006 was necessitated by her May 16, 2002 employment injury. The Office has
not accepted that the May 16, 2002 injury initiated a continuing degenerative process in her right
knee and the medical evidence of record does not support such a finding. The Office properly
concluded that appellant did not submit sufficient medical evidence to support her request for
right total knee replacement surgery.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for authorization of
total right knee replacement surgery on the grounds that it was not necessary to treat her May 16,
2002 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 25 and April 18, 2006 decisions are affirmed.
Issued: April 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

